Name: Commission Regulation (EC) No 1447/2002 of 8 August 2002 laying down detailed rules for applying Council Regulation (EC) No 1408/2002 as regards the concessions in the form of Community tariff quotas on certain cereal products originating in Hungary
 Type: Regulation
 Subject Matter: trade;  plant product;  tariff policy;  Europe;  foodstuff;  international trade
 Date Published: nan

 Avis juridique important|32002R1447Commission Regulation (EC) No 1447/2002 of 8 August 2002 laying down detailed rules for applying Council Regulation (EC) No 1408/2002 as regards the concessions in the form of Community tariff quotas on certain cereal products originating in Hungary Official Journal L 213 , 09/08/2002 P. 0008 - 0012Commission Regulation (EC) No 1447/2002of 8 August 2002laying down detailed rules for applying Council Regulation (EC) No 1408/2002 as regards the concessions in the form of Community tariff quotas on certain cereal products originating in HungaryTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1408/2002 of 29 July 2002 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(1), and in particular Article 1(3) thereof,Whereas:(1) In accordance with Regulation (EC) No 1408/2002, the Community has established for each marketing year, import tariff quotas at a zero rate of duty for 600000 tonnes of wheat and meslin, wheat or meslin flours, durum wheat groats and meal, common wheat groats and meal and wheat pellets, and 450000 tonnes of maize (corn), maize (corn) seed, maize (corn) flour, maize groats and meal and maize pellets.(2) To ensure that imports of the cereal products covered by these tariff quotas are orderly and not speculative, they should be made subject to the issue of import licences. The licences will be issued, within the quantities set, at the request of the interested parties, subject, where appropriate, to the fixing of a reduction coefficient in respect of the quantities applied for.(3) To ensure the proper management of these quotas, deadlines for the lodging of licence applications should be laid down and the information to be included in the applications and licences should be specified.(4) To take account of delivery conditions, the import licences should be valid from the day of their issue until the end of the month following that in which they are issued.(5) With a view to the sound management of the quotas, provision should be made to derogate from Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(2), as last amended by Regulation (EC) No 2299/2001(3), as regards the transferable nature of the licences and the tolerance relating to the quantities released into free circulation.(6) To ensure sound management of the quotas, the security on the import licences should be set at a relatively high level, notwithstanding Article 10 of Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(4), as last amended by Regulation (EC) No 1322/2002(5).(7) Rapid two-way communication must be established between the Commission and the Member States regarding the quantities applied for and imported.(8) As Council Regulation (EC) No 1727/2000 has been replaced by Regulation (EC) No 1408/2002, Commission Regulation (EC) No 2511/2000(6) laying down the detailed rules for the application of Regulation (EC) No 1727/2000 should be repealed.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. Imports of wheat and meslin falling within CN code 1001, of wheat or meslin flours falling within CN code 1101, of groats and meal of durum wheat falling within CN code 1103 11 10, of common wheat groats and spelt falling within CN code 1103 11 90 and of wheat pellets falling within CN code 1103 20 60 originating in Hungary and benefiting from a zero rate of import duty under the tariff quota bearing the serial number 09.4779, in accordance with Regulation (EC) No 1408/2002, shall be subject to an import licence issued in accordance with this Regulation.2. Imports of maize (corn) seed falling within CN code 1005 10 90, of maize falling within CN code 1005 90 00, of maize (corn) flour falling within CN code 1102 20, of groats and meal of maize (corn) falling within CN code 1103 13 and of maize pellets falling within CN code 1103 20 40 originating in Hungary and benefiting from a zero rate of import duty under the tariff quota bearing the serial number 09.4780, in accordance with Regulation (EC) No 1408/2002, shall be subject to an import licence issued in accordance with this Regulation.3. The products referred to in paragraphs 1 and 2 shall be released into free circulation upon presentation of one of the following documents:(a) an EUR.1 movement certificate issued by Hungary in accordance with Protocol 4 of the Europe Agreement between the Community and Hungary(7);(b) an invoice declaration on the invoice provided by the exporter in accordance with that Protocol.Article 21. Applications for import licences shall be lodged with the competent authorities of the Member States no later than 13.00 Brussels time on the second Monday of each month.Each licence application must be for a quantity not exceeding the quantity available for the import of the relevant product in the marketing year concerned.2. No later than 18.00 Brussels time on the same day, the competent authorities shall fax the Commission (number (32-2) 295 25 15), in accordance with the model in Annex I hereto, the total quantity resulting from the sum of the quantities indicated on the import licence applications.That information must be communicated separately from the information on other import licence applications for cereals.3. If the total of the quantities for each product concerned since the start of the marketing year and the quantity referred to in paragraph 2 exceeds the quota for the marketing year concerned, the Commission shall set, no later than the third working day after the applications were lodged, a single reduction coefficient to be applied to the quantities requested.4. Without prejudice to paragraph 3, licences shall be issued on the fifth working day following the day on which the application was lodged. No later than 18.00 Brussels time on the day the licences are issued, the competent authorities shall fax the Commission the total quantity resulting from the sum of the quantities for which import licences were issued that same day.Article 3With a view to accounting for the quantities imported under the quotas referred to in Article 1(1) and (2), the Commission shall apply the equivalence coefficients listed in Annex II hereto. The quantity on each licence application for a given product shall be multiplied by the coefficient for the product in question.Article 4In accordance with Article 23(2) of Regulation (EC) No 1291/2000, the period of validity of the licence shall be calculated from the actual date of issue.Article 6(1) of Regulation (EC) No 1162/95 notwithstanding, import licences shall be valid until the end of the month following the month in which they were issued.Article 5Article 9 of Regulation (EC) No 1291/2000 notwithstanding, the rights resulting from the import licences shall not be transferable.Article 6Article 8(4) of Regulation (EC) No 1291/2000 notwithstanding, the quantity released into free circulation may not exceed that indicated in sections 17 and 18 of the import licence. The figure "0" shall be entered to that effect in section 19 of the licence.Article 7The import licence application and the import licence shall contain the following information:(a) in section 8, the name of the country of origin;(b) in section 20 one of the following entries:Reglamento (CE) n ° 1408/2002Forordning (EF) nr. 1408/2002Verordnung (EG) Nr. 1408/2002Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EK) Ã ±Ã Ã ¹Ã ¸. 1408/2002Regulation (EC) No 1408/2002RÃ ¨glement (CE) n ° 1408/2002Regolamento (CE) n. 1408/2002Verordening (EG) nr. 1408/2002Regulamento (CE) n.o 1408/2002Asetus (EY) N:o 1408/2002FÃ ¶rordning (EG) nr 1408/2002(c) in section 24, the words "zero duty".Article 8Article 10(a) and (b) of Regulation (EC) No 1162/95 notwithstanding, the security for the import licences provided for in this Regulation shall be EUR 30 per tonne.Article 91. Regulation (EC) No 2511/2000 is hereby repealed.2. In accordance with Article 2(2) of Regulation (EC) No 1408/2002, the quantities of durum wheat and common wheat imported on or after 1 July 2002 under Regulation (EC) No 2511/2000 shall be included when accounting for the quantities imported under quota No 09.4779.Article 10This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 2(1) notwithstanding, the first import licence applications under this Regulation shall be lodged on the first Monday following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 205, 2.8.2002, p. 9.(2) OJ L 152, 24.6.2000, p. 1.(3) OJ L 308, 27.11.2001, p. 19.(4) OJ L 117, 24.5.1995, p. 2.(5) OJ L 194, 23.7.2002, p. 22.(6) OJ L 289, 16.11.2000, p. 18.(7) OJ L 347, 31.12.1993, p. 2.ANNEX IModel of the notification referred to in Article 2(2)Import quotas for wheat and its derived products and maize and its derived products from the Republic of Hungary opened by Regulation (EC) No 1408/2002>TABLE>ANNEX IIEquivalence coefficients referred to in Article 3Import quotas for wheat and its derived products and maize and its derived products from the Republic of Hungary opened by Regulation (EC) No 1408/2002>TABLE>